Name: 78/887/EEC: Council Decision of 9 October 1978 adopting a second three-year plan of action in the field of scientific and technical information and documentation
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-04

 Avis juridique important|31978D088778/887/EEC: Council Decision of 9 October 1978 adopting a second three-year plan of action in the field of scientific and technical information and documentation Official Journal L 311 , 04/11/1978 P. 0001 - 0005++++ ( 1 ) OJ N C 85 , 10 . 4 . 1978 , P . 49 . ( 2 ) OJ N C 18 , 23 . 1 . 1978, P . 13 . ( 3 ) OJ N C 122 , 10 . 12 . 1971, P . 7 . ( 4 ) OJ N L 100 , 21 . 4 . 1975 , P . 18 . ( 5 ) OJ N C 7 , 29 . 1 . 1974 , P . 6 . COUNCIL DECISION OF 9 OCTOBER 1978 ADOPTING A SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ( 78/887/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS A RESOLUTION WAS ADOPTED BY THE COUNCIL AND THE REPRESENTATIVES OF THE MEMBER STATES MEETING WITHIN THE COUNCIL ON 24 JUNE 1971 WITH A VIEW TO COORDINATING THE ACTION OF MEMBER STATES REGARDING SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ( STID ) ( 3 ) ; WHEREAS , UNDER ARTICLE 2 OF THE TREATY , THE COMMUNITY SHALL HAVE AS ONE OF ITS TASKS THAT OF PROMOTING THROUGHOUT THE COMMUNITY THE HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES AND A CONTINUOUS AND BALANCED EXPANSION ; WHEREAS THE PROLIFERATION OF INFORMATION SYSTEMS AND THEIR RAPID BUT DISPARATE PROGRESS AS A RESULT OF THE COMPETITION AMONG BOTH PUBLIC AND PRIVATE VENTURES MAKE THE ESTABLISHMENT OF THE EUROPEAN NETWORK ENVISAGED BY THE RESOLUTION OF 24 JUNE 1971 A MATTER OF URGENCY ; WHEREAS THE RESULTS ACHIEVED BY THE INITIAL THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION , ADOPTED BY DECISION 75/200/EEC ( 4 ) , JUSTIFY THE SETTING UP OF THIS NETWORK WHICH SHOULD EFFECTIVELY CONTRIBUTE TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES OF THE TREATY ; WHEREAS THE TREATY HAS NOT PROVIDED THE NECESSARY POWERS ; WHEREAS THE COUNCIL RESOLUTION OF 14 JANUARY 1974 CONCERNING AN INITIAL OUTLINE PROGRAMME FOR THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 5 ) EMPHASIZES PARTICULARLY THAT , WHENEVER IT PROVES NECESSARY OR DESIRABLE THAT NON-MEMBER COUNTRIES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION COMMITTEE ( STIDC ) AND THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAVE DELIVERED THEIR OPINIONS ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 A SECOND COMMUNITY PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION AS SET OUT IN ANNEX I IS HEREBY ADOPTED FOR A PERIOD OF THREE YEARS WITH EFFECT FROM 1 JANUARY 1978 . THE CEILING FOR EXPENDITURE COMMITMENTS SHALL BE FIXED AT 9 * 5 MILLION EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE RELEVANT FINANCIAL REGULATIONS . ARTICLE 2 THE COMMISSION SHALL IMPLEMENT THE PLAN OF ACTION , ASSISTED BY THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION COMMITTEE ( STIDC ) , THE DUTIES AND METHOD OF OPERATION OF WHICH ARE DEFINED IN ANNEX II . THIS COMMITTEE AND THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) SHALL BE KEPT REGULARLY INFORMED BY THE COMMISSION OF THE PROGRESS OF THE WORK . THE COMMISSION SHALL ALSO SUBMIT EACH YEAR TO THE COUNCIL AND THE EUROPEAN PARLIAMENT A FULL REPORT ON THE SUBJECT WHICH WILL BE INCORPORATED IN THE GENERAL REPORT . ARTICLE 3 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE COOPERATION AGREEMENTS WITH THIRD COUNTRIES PARTICIPATING IN THE EUROPEAN CONFERENCE OF POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS ( CEPT ) . IN PRINCIPLE , SUCH AGREEMENTS SHALL BE CONCERNED WITH THE EXTENSION OF EURONET AND SHALL DETERMINE THE CONDITIONS FOR THE CONNECTION OF THE TERMINALS AND HOST COMPUTERS OF THIS NETWORK AND THE RELATED TECHNICAL ARRANGEMENTS . EXCEPTIONALLY , HOWEVER , THEY MIGHT ALSO BE CONCERNED WITH OTHER ASPECTS OF THE PLAN OF ACTION . 2 . THE COMMISSION SHALL BE AUTHORIZED TO NEGOTIATE THE COOPERATION AGREEMENTS REFERRED TO IN PARAGRAPH 1 AFTER HAVING SOUGHT THE OPINION OF THE STIDC FOR THIS PURPOSE IN ACCORDANCE WITH ANNEX II ( 3 ) ( C ) . DONE AT LUXEMBOURG , 9 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-J . VOGEL ANNEX I SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION THE PLAN'S MAJOR OBJECTIVES ARE THE FOLLOWING : 1 . TO TURN EURONET INTO A PUBLIC OPERATIONAL ON-LINE INFORMATION NETWORK CONTINUING TO TURN EURONET INTO A PUBLIC OPERATIONAL ON-LINE INFORMATION NETWORK IS TO BE A TOP-PRIORITY ACTION IN THE PERIOD 1978-80 . MOREOVER , THE DATA TRANSMISSION NETWORK SHOULD BE IMPROVED AND TRANSFORMED INTO A PUBLIC TELECOMMUNICATIONS NETWORK FALLING UNDER THE AUTHORITY OF EUROPEAN POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS . THE NETWORK SHOULD ENABLE USERS TO GAIN DIRECT ACCESS VIA THEIR OWN TERMINALS TO INFORMATION OF ALL KINDS IN DATA BASES MOUNTED ON A NUMBER OF COMPUTERS AT CENTRES OF EXPERTISE WIDELY DISTRIBUTED IN MEMBER COUNTRIES . AMONG THE ESSENTIAL ACTIVITIES TO BE UNDERTAKEN ARE : _ THE PREPARATORY LAUNCHING OF THE TELECOMMUNICATIONS FACILITIES , _ TECHNICAL ASSISTANCE AND ADAPTATION WORK RELATING TO THE CONNECTION OF HOST COMPUTERS AND USER TERMINALS , _ COMMERCIAL EXPLOITATION OF THE POSTAL AND TELECOMMUNICATIONS NETWORK , _ LINKING UP TO OTHER NETWORKS , _ DEVELOPING COOPERATION WITH THE POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS . PRIORITY WILL BE GIVEN TO EXTENDING AND IMPROVING THE NETWORK TO MAINTAIN EASY AND EQUAL ACCESS FOR USERS IN ALL THE MEMBER STATES . 2 . TO DEVELOP A MARKET FOR SCIENTIFIC AND TECHNICAL INFORMATION WITHIN THE COMMUNITY THIS SECTION OF THE ACTION PLAN AIMS AT STIMULATING THE DEVELOPMENT OF A GENUINE , PROSPEROUS AND HEALTHY COMMUNITY INFORMATION MARKET , IN ACCORDANCE WITH THE EEC TREATY AND THE COUNCIL RESOLUTION OF 24 JUNE 1971 , WITH THE PRIME OBJECTIVE OF ATTENDING TO THE INTERESTS OF THE USER . MAJOR EFFORTS WILL BE MADE TO : _ PROMOTE COOPERATION BETWEEN EXISTING INFORMATION SERVICES IN THE COMMUNITY , ESPECIALLY WITH A VIEW TO RATIONALIZATION , IMPROVED QUALITY AND REDUCTION OF OVERALL COST , WITHIN A FRAMEWORK OF FREE COMPETITION , _ ASSIST THE USER TO EXPLOIT EFFECTIVELY THE VARIOUS TYPES AND SOURCES OF INFORMATION AVAILABLE , IN ORDER TO CONTRIBUTE TO THE ACHIEVEMENT OF THE SOCIAL AND ECONOMIC GOALS OF THE COMMUNITY , _ IMPROVE ACCESS TO INFORMATION FOR SMALL AND MEDIUM-SIZED UNDERTAKINGS SO THAT THE CREATION WITHIN THE COMMUNITY OF A MARKET IN SCIENTIFIC AND TECHNICAL INFORMATION LEADS ON THE ONE HAND TO HARMONIZED CONDITIONS OF COMPETITION , WHILST ON THE OTHER , IN THE COMMON INTEREST , IT RENDERS ALL SCIENTIFIC AND TECHNICAL FINDINGS AVAILABLE FOR USE BY THE GREATEST POSSIBLE NUMBER OF UNDERTAKINGS . ACTIVITIES TO BE UNDERTAKEN WILL INCLUDE INVESTIGATION OF USER NEEDS , USER SUPPORT BY RESEARCH SERVICES , PROMOTION OF THE NETWORK , PREPARATION OF INFORMATION SYSTEMS AND SECTORAL INFORMATION SERVICES AND PARTICIPATION IN INTERNATIONAL INFORMATION ACTIVITIES . 3 . TO PROMOTE TECHNOLOGY AND METHODOLOGY FOR IMPROVING INFORMATION SERVICES , WITH SPECIAL EMPHASIS ON IMPROVING THOSE OF EURONET IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 24 JUNE 1971 WHICH CALLED FOR COORDINATION AMONG THE MEMBER STATES WITH REGARD TO TECHNOLOGICAL PROGRESS IN THE FIELD OF THE SCIENCE AND PROCESSING OF DOCUMENTATION , THIS PART OF THE ACTION PLAN AIMS PRIMARILY AT BUILDING ON CERTAIN IMPORTANT WORK ALREADY UNDER WAY AND AT ENSURING THAT USER INTERESTS ARE SAFEGUARDED IN THE CONTEXT OF EMERGING TECHNOLOGICAL DEVELOPMENTS IN SO FAR AS THEY AFFECT ON-LINE ACCESS TO SCIENTIFIC AND TECHNICAL INFORMATION . PARTICULAR AREAS CONSIDERED FOR ACTION INCLUDE IN PARTICULAR ASSISTANCE TO THE USER WITH REGARD TO USING THE DIFFERENT SYSTEMS AVAILABLE VIA THE NETWORK , SUPPORT FOR THE PREPARATION OF INFORMATION EXCHANGE STANDARDS , THE PROMOTION OF INFORMATION EXCHANGE ON INFORMATION TECHNOLOGY , STID ASPECTS OF MULTILINGUAL SYSTEMS AND COOPERATION WITH POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS IN DEVELOPING STANDARDS FOR EURONET . THE ACTION TO BE TAKEN TO ACHIEVE THE ABOVE OBJECTIVES WILL BE CARRIED OUT MAINLY ON THE BASIS OF CONTRACTS WITH COMPETENT ORGANIZATIONS IN THE MEMBER STATES AND COULD , IN CERTAIN CONDITIONS , BE EXTENDED TO ORGANIZATIONS IN THIRD COUNTRIES . ANNEX II DUTIES AND METHOD OF OPERATION OF THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION COMMITTEE ( STIDC ) 1 . WITHOUT PREJUDICE TO THE RESPONSIBILITY TAKEN ON BY THE COMMISSION IN CARRYING OUT THE SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ON SCIENCE AND TECHNOLOGY , THE STIDC SHALL CONTRIBUTE BY ITS OPINIONS TO THE OPTIMUM EXECUTION OF THE PLAN . 2 . UNDER THE SECOND PLAN OF ACTION , THE COMMISSION SHALL CONSULT THE STIDC ON ALL MEASURES WHICH IT INTENDS TO TAKE FOR : ( A ) TURNING EURONET INTO A PUBLIC OPERATIONAL ON-LINE INFORMATION NETWORK ; ( B ) THE DEVELOPMENT OF A MARKET IN INFORMATION WITHIN THE COMMUNITY ; ( C ) THE PROMOTION OF TECHNOLOGY AND METHODOLOGY IN ORDER TO IMPROVE INFORMATION SERVICES , IN PARTICULAR THOSE OF EURONET . 3 . THE COMMISSION SHALL ALSO SEEK THE OPINION OF THE STIDC ON : ( A ) PREPARING FOR FUTURE WORK IN THIS FIELD ; ( B ) COORDINATING THE SECOND PLAN OF ACTION WITH RELATED PROGRAMMES , AND WITH THE MULTILINGUAL PROGRAMME IN PARTICULAR ; ( C ) CONDUCTING NEGOTIATIONS WITH NON-COMMUNITY INSTITUTIONS , SUCH AS INSTITUTIONS IN THIRD COUNTRIES AND THE RESPONSIBLE TELECOMMUNICATIONS BODIES UNDER CONTRACT TO SET UP EURONET . 4 . THE STIDC SHOULD ALSO BE ASKED TO GIVE AN OPINION ON : ( A ) THE DETAILED WORKING OUT OF POLICIES , AND PRIORITIES ; ( B ) THE ANNUAL PREPARATION OF BUDGETS AND ALLOCATION OF APPROVED APPROPRIATIONS ; ( C ) THE DETERMINATION OF THE AIMS OF , AND THE OVERALL BUDGETS FOR , PROJECTS ; ( D ) THE SPECIFICATION OF WORK TO BE DONE AND THE DETERMINATION OF CRITERIA FOR THE SELECTION OF CONTRACTORS ; ( E ) THE CHOICE OF CONTRACTORS AND THE SUPERVISION OF THE PROJECTS . 5 . THE STIDC SHALL GIVE OPINIONS WHICH SHALL BE PREPARED BY THE SECRETARIAT AND SUBMITTED FOR THE APPROVAL OF THE COMMITTEE . ANY MEMBER OF THE COMMITTEE MAY REQUEST THAT HIS POINT OF VIEW BE RECORDED IN THESE OPINIONS . THESE OPINIONS SHALL BE FORWARDED TO THE COMMISSION AND A COPY SENT TO THE COUNCIL . 6 . THE STIDC SHALL LAY DOWN , IN AGREEMENT WITH THE COMMISSION , THE PROCEDURE FOR EXAMINING THE MEASURES REFERRED TO UNDER 2 , 3 AND 4 . THIS PROCEDURE SHOULD NOT INTERRUPT THE CARRYING OUT OF THE PLAN OF ACTION , PARTICULARLY IN THE CASE OF EMERGENCIES . IN ORDER TO PROVIDE FOR FLEXIBLE MANAGEMENT , CERTAIN TASKS SHALL BE DELEGATED TO WORKING PARTIES . 7 . THE COMMISSION SHALL PERIODICALLY SUBMIT A REPORT TO THE STIDC ON THE MEASURES TAKEN AND THE RESULTS OBTAINED . 8 . THE STIDC SHALL CONSIST OF TWO REPRESENTATIVES FROM EACH MEMBER STATE , APPOINTED FOR THREE YEARS . THE MEMBER STATES MAY ALSO APPOINT TWO ALTERNATE MEMBERS . 9 . THE STIDC SHALL ADOPT ITS OWN RULES OF PROCEDURE . 10 . THE COMMISSION SHALL PROVIDE THE SECRETARIAT OF THE STIDC . 11 . THE PROVISIONS OF THIS ANNEX SHALL NEITHER MODIFY THE OTHER TASKS ASSIGNED TO THE STIDC IN THE RESOLUTION OF 24 JUNE 1971 NOR ITS ADVISORY RELATIONSHIP TO CREST .